    Case: 1:19-cv-01141-DAP Doc #: 43-2 Filed: 05/18/20 1 of 11. PageID #: 585




                            IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

FRANK DOMINIC DUNDEE,                         )   CASE NO. 1:19CV01141
                                              )
               Plaintiff,                     )   JUDGE DAN AARON POLSTER
                                              )
       v.                                     )   MAGISTRATE JUDGE JONATHAN D.
                                              )   GREENBERG
UNIVERSITY HOSPITALS                          )
CORPORATION,                                  )
                                              )   DECLARATION OF RACHAEL
               Defendant.                     )   LERMAN, Pharm.D., BCPS, PURSUANT
                                              )   TO 28 U.S.C. §1746
                                              )

       I, Rachael Lerman, Pharm.D., BCPS, being of sound mind and over the age of eighteen,

hereby declare as follows:

       1.      I am a Director of Pharmacy Services for University Hospitals, a Doctor of

Pharmacy (“Pharm.D.”) and a Board Certified Pharmacotherapy Specialist (“BCPS”).

       2.      Between 2013 and February 2018, I supervised Plaintiff Frank Dundee. During

that time, Frank worked as a third-shift pharmacist at Geauga Medical Center.

       3.      In addition, Mr. Dundee currently provides pharmacist support to Conneaut

Medical Center, Geneva Medical Center and Andover Immediate Care Center during the

overnight hours.

       4.      The University Hospitals facilities in Conneaut and Geneva have pharmacists on

the premises during the day. After hours, the staff at these Centers rely on the Geauga Medical

Center pharmacist for medication verification and clinical assistance. The Andover facility does

not have a pharmacist on site and always relies on Geauga Medical Center pharmacists.




                                                  1
    Case: 1:19-cv-01141-DAP Doc #: 43-2 Filed: 05/18/20 2 of 11. PageID #: 586




       5.     During the time I supervised Mr. Dundee, I consulted with my HR partner

Danialle Lynce regarding Mr. Dundee’s behavior and performance on a number of occasions.

       6.     Initially, my working relationship with Mr. Dundee was positive. For example, in

his 2013 Self Assessment, Mr. Dundee stated that I and my colleague Jason Glowczewski were

“both head and shoulders the best managers” he had ever worked for. A true and accurate copy

of Mr. Dundee’s 2013 Self Assessment is attached to this Declaration as Exhibit 1-A.

       7.     On March 27, 2013, I gave Mr. Dundee his Performance Evaluation for 2012 and

included goals for improvement in “nursing satisfaction with pharmacist customer service” and

submitting “ideas to pharmacy manager in a positive and collaborative way.” A true and accurate

copy of the 3/27/2013 Performance Evaluation is attached to this Declaration as Exhibit 1-B. I

included these goals based on feedback I had received from Mr. Dundee’s nurse colleagues and

based on my own experiences with him. Mr. Dundee frequently presents ideas for improvement,

but he generally does so in a condescending or threatening way, and I had received complaints

from the nursing staff that Mr. Dundee was gruff or impatient with them.

       8.     In response to this Performance Evaluation, Mr. Dundee claimed that his

performance exceeded expectations in every category and his areas for improvement were

merely “ancillary” to his excellent performance. A true and accurate copy of Mr. Dundee’s

3/29/2013 Addendum to Performance Evaluation is attached to this Declaration as Exhibit 1-C

       9.     In August 2013, Mr. Dundee had difficulty complying with a new attendance

policy I implemented for the pharmacy department. He was tardy on multiple occasions in

August and September, and I coached him for these violations.




                                          Page 2 of 11
     Case: 1:19-cv-01141-DAP Doc #: 43-2 Filed: 05/18/20 3 of 11. PageID #: 587




       10.     In October 2013, I gave Mr. Dundee a Corrective Action for his continuing

tardiness. A true and accurate copy of the 10/2/2013 Corrective Action is attached to this

Declaration as Exhibit 1-D.

       11.     With this Corrective Action, I provided copies of all relevant policies to Mr.

Dundee and offered a flier for University Hospitals’s Employee Assistance Program (“EAP”).

Mr. Dundee refused the flier and responded to the Corrective Action with a lengthy addendum

complaining about my management and vowing to defend himself “against any action that is

harassing in nature, capricious, discriminatory or malicious.” A true and accurate copy of Mr.

Dundee’s 10/3/2013 Addendum to Corrective Action is attached to this Declaration as Exhibit 1-

E.

       12.     The next day, I placed the EAP flier in Mr. Dundee’s locker, and he responded by

filing a Charge of Discrimination with the EEOC. In that November 12, 2013 Charge, Mr.

Dundee alleged that placing the EAP pamphlet in his locker constituted age discrimination by me

and created a hostile work environment.

       13.     A few months later, I completed Mr. Dundee’s Performance Evaluation for 2013.

A true and accurate copy of the 3/10/2014 Performance Evaluation is attached to this Declaration

as Exhibit 1-F. In this evaluation, Mr. Dundee was rated as “Frequently Meets Expectations” and

identified several development opportunities, including “Communicate positively with

management and his coworkers.” This comment reflected the fact that Mr. Dundee continued in

2013 to interact with me and his colleagues in a condescending or threatening way.

       14.     Once again, Mr. Dundee responded to this evaluation by claiming that he was

“being unfairly targeted and disparaged” by me. He also claimed that my performance evaluation

criteria for pharmacists were “demeaning” and reflected “an age bias within the department.” A




                                           Page 3 of 11
    Case: 1:19-cv-01141-DAP Doc #: 43-2 Filed: 05/18/20 4 of 11. PageID #: 588




true and accurate copy of Mr. Dundee’s 3/10/2014 Addendum to Performance Evaluation is

attached to this Declaration as Exhibit 1-G.

        15.     In October 2014, I placed Mr. Dundee on a 90 Day Performance Improvement

Plan (“PIP”) for his failure to complete “assigned duties during all shifts to ensure continuity of

patient care and to leave minimal work for following shifts.” A true and accurate copy of the

10/20/2014 PIP is attached to this Declaration as Exhibit 1-H.

        16.     The specific conduct at issue in the PIP was Mr. Dundee’s refusal to check a

minimum of 10 EMS boxes or Code Trays per month to ensure that they were properly stocked.

All of the pharmacists at Geauga Medical Center were required to check EMS Boxes and Code

Trays on a regular basis, and only Mr. Dundee refused to do his share. For example, in July

2014, other pharmacists checked 75 EMS Boxes and 5 Code Trays, while Mr. Dundee checked

none.

        17.     Mr. Dundee’s response to the PIP accused me of retaliation, creating a hostile

work environment and age discrimination, stating,

        I find the entire process [of the PIP] threatening, intimidating and hostile. I am
        one of the best, if not the best, pharmacists in the entire UH system. It seems that
        pharmacy management is constantly searching for ways to disparage me and it
        makes for an extremely uncomfortable work environment, both mentally and
        physically. I feel that it is a form of retaliation and a form of age discrimination.

A true and accurate copy of Mr. Dundee’s 10/21/2014 Addendum to PIP is attached to this

Declaration as Exhibit 1-I.

        18.     Mr. Dundee also made an internal complaint against me to the University

Hospitals’s Legal Department, claiming that I had made his work environment intimidating and

hostile for years.

        19.     Despite his complaints, Mr. Dundee’s performance quickly improved with regard

to checking EMS Boxes and Code Trays. I completed a 90 Day Follow Up to the PIP on January


                                            Page 4 of 11
       Case: 1:19-cv-01141-DAP Doc #: 43-2 Filed: 05/18/20 5 of 11. PageID #: 589




27, 2015, and noted that Mr. Dundee’s “PIP has been successfully completed.” A true and

accurate copy of the 1/27/2015 PIP 90 Day Follow Up is attached to this Declaration as Exhibit

1-J.

         20.    Mr. Dundee used the completion of his PIP as another opportunity to attack me.

In an Addendum to the 90 Day Follow Up, Mr. Dundee stated,

         [T]he PIP is an indictment of Ms. Lerman’s suitability to be a manager. She has
         created a toxic, intimidating, and hostile work environment since she rose to be
         department manager. . . I have been a target since I had the audacity, due to my
         age and experience, to raise my hand and constructively question department
         operations as misdirected; in essence, the emperor has no clothes. At that point, I
         became a threat to her unquestioned authority. A long pattern of abuse followed,
         that has caused me, not only physical and mental distress, but also caused me to
         file charges with the EEOC and retain an attorney.

A true and accurate copy of Mr. Dundee’s 1/26/2015 Addendum to PIP 90 Day Follow Up is

attached to this Declaration as Exhibit 1-K.

         21.    In 2016, Mr. Dundee’s attendance problems resurfaced. Between January and

April, Mr. Dundee arrived late to work without prior authorization on 20 occasions, and I placed

him on a second PIP on May 3, 2016, for violation of University Hospitals’s attendance policy.

A true and accurate copy of the 5/4/2016 PIP is attached to this Declaration as Exhibit 1-L.

Again, I suggested that Mr. Dundee contact EAP to obtain “more tools to improve [his]

attendance issues.”

         22.    Also in May 2016, I began to receive increased reports of Mr. Dundee’s

unprofessional conduct. During the prior six years, other University Hospitals employees –

including pharmacists, pharmacy technicians and nurses – had complained about his brusque

demeanor. Those reports intensified in 2016.

         23.    For example, a pharmacy technician complained to me that she felt “threatened”

by one of Mr. Dundee’s workplace notes and like she was being bullied. Another health care



                                            Page 5 of 11
    Case: 1:19-cv-01141-DAP Doc #: 43-2 Filed: 05/18/20 6 of 11. PageID #: 590




provider sent his manager an email entitled “Angry and hostile Frank from Pharmacy,”

expressing his concerns about him:

       I have had repeated problems with Frank in Pharmacy. I have spoken to you about
       him before. He has no level of patience. He speaks to me and others in a very
       disrespectful and unprofessional manner. He will yell and scream uncontrollably.
       It does not matter if you are on the phone or speaking with him in person, he has a
       very angry personality.

       I have the right to work in a hostile free environment. He repeatedly crosses the
       line. No other pharmacist behaves this way. I am reluctant to ever speak with him
       because of his hostile attitude

The manager forwarded this email to me, a true and accurate copy of which is attached to this

Declaration as Exhibit 1-M.

       24.     On June 14, 2016, I issued a Corrective Action to Mr. Dundee for unprofessional

conduct. I was particularly concerned that Mr. Dundee’s aggressive conduct of “yelling at

people, notes left in the workplace, rudeness, and a hostile attitude” could jeopardize patient

care, since his co-workers had expressed their reluctance to speak with him, the only Pharmacist

on duty to provide pharmacy-related services to staff at Geauga Medical Center, Conneaut

Medical Center and Geneva Medical Center during the overnight hours. A true and accurate

copy of the 6/14/2016 Corrective Action is attached to this Declaration as Exhibit 1-N.

       25.     In this Corrective Action, I reminded Mr. Dundee of the expectation that he

“behave professionally and appropriately in all situations” and gave him “specific examples of

problems in this area,” including:

              Angry outbursts or yelling at other employees
              Difficulty working collaboratively with others
              Rudeness to other employees
              A hostile attitude, including notes left in the workplace

I also again encouraged Mr. Dundee to seek assistance from EAP to address these problems.




                                           Page 6 of 11
    Case: 1:19-cv-01141-DAP Doc #: 43-2 Filed: 05/18/20 7 of 11. PageID #: 591




           26.    In response to this Corrective Action, Mr. Dundee accused me of age

discrimination, hostile work environment and sexual harassment. Like all of Mr. Dundee’s prior

accusations, these had no merit.

           27.    At the same time, Mr. Dundee’s unprofessional behavior continued. On two

occasions in July 2016, he wrote snarky comments about a fellow pharmacist on the pharmacy

department’s Timekeeping log – conduct I had specifically him instructed to stop doing.

Although Mr. Dundee claimed that the notes were jokes, they were interpreted as hostile by his

co-worker. My colleagues Ms. Lynce and Mr. Glowczewski met with Mr. Dundee in August

2016 to discuss these and other inappropriate statements he had made.

           28.    Throughout 2017, I continued to receive reports regarding Mr. Dundee’s

inappropriate and unprofessional behavior at work. For example, in February 2017, he had to be

asked repeatedly not to park in a spot designated “Raffle Winner” for an employee who had won

the opportunity to park in the spot during a United Way raffle. In March 2017, he referred to the

youth of a pharmacist colleague in an email to him and touted his own age and experience in a

condescending tone. In seeking overtime shifts in May 2017, he disparaged another pharmacist,

claiming that his performance was “infinitely better” than a colleague’s and warned that

University Hospitals could face liability if the inferior colleague was permitted to cover a shift

rather than Mr. Dundee.

           29.    Mr. Dundee also made inappropriate comments to an HR colleague by email,

stating:

           I just love saying [your name], real fast. . . your name has the perfect balance and
           rhythm between first and last names. . . I hope my wife doesn’t get the wrong idea
           if i call out your name in my sleep!!

           30.    This was not the first time Mr. Dundee had made inappropriate comments to a

female colleagues with sexual undertones. In October 2013, Mr. Dundee wrote me an email


                                              Page 7 of 11
    Case: 1:19-cv-01141-DAP Doc #: 43-2 Filed: 05/18/20 8 of 11. PageID #: 592




regarding a shift he had covered at Ahuja Medical Center, stating “Ahooooooja is like a sharp,

younger woman who a man of weak-will might dally with. . . but I know Geauga is the woman

who is good for me, long term!!!” A true and accurate copy of Mr. Dundee’s 10/1/2013 Email to

Lerman is attached to this Declaration as Exhibit 1-O.

       31.     This email, and similar comments made by Mr. Dundee over the years made me

feel uncomfortable and disrespected.

       32.     In a June 2017 email to this same HR staff member mentioned above, Mr. Dundee

referred to her as a “good kid” and to a fellow pharmacist as a “nice boy” and “a pup with

practically no experience.”

       33.     In 2017, as a result of Mr. Dundee’s continuing inappropriate comments and

unprofessional behavior, I consulted with Ms. Lynce regarding appropriate next steps. Following

our discussions, I decided to place Mr. Dundee on another Corrective Action and make a

mandatory Tier 2 referral to EAP. A true and accurate copy of the 6/26/2017 Corrective Action

is attached to this Declaration as Exhibit 1-P.

       34.     Referencing University Hospitals’s Professional Behavior Policy and Code of

Conduct, I explained that Mr. Dundee’s inappropriate comments “undermine the professionalism

of fellow coworkers and are inconsistent with our value of Diversity”:

       Comments of this nature are unwarranted and add no value in the working
       relationships. You’ve made similar disparaging comments in the past, dating back
       to 2015, and this points to a pattern of actions and behaviors that detract from our
       values and policies. . . Your comments and the implications of the meanings have
       no place in the working environment.

       35.     I determined, along with UH HR, that Mr. Dundee’s mandatory Tier 2 referral to

EAP was warranted based on several factors. First, it was concerning that his pattern of

harassing, aggressive and unprofessional behavior had continued, despite previous coaching and

discipline for similar conduct in the past. In addition, other employees were complaining that his


                                            Page 8 of 11
     Case: 1:19-cv-01141-DAP Doc #: 43-2 Filed: 05/18/20 9 of 11. PageID #: 593




behavior was creating a hostile work environment for them, which was unacceptable and

threatened patient care. And, finally, I had recommended EAP to him on several prior occasions

as a resource available to assist him. Mr. Dundee refused to voluntarily utilize EAP, and his

unprofessional conduct continued.

       36.     Because several Geauga Medical Center employees complained that they were

afraid of or intimidated by Mr. Dundee, I was concerned that such fear could cause direct patient

caregivers and other hospital staff to not seek medication advice when Mr. Dundee was the only

pharmacist available.

       37.     My obligation to provide a safe, harassment free work environment for Mr.

Dundee’s co-workers and to provide exceptional patient care led to his June 2017 Corrective

Action and EAP referral. The EAP referral was made in the hope that Mr. Dundee’s behavior

and work relationships would improve as a result of his counseling sessions.

       38.     Upon receipt of his June 2017 Corrective Action and EAP referral, Mr. Dundee

was on notice that further inappropriate conduct would result in additional disciplinary action, up

to and including termination of his employment.

       39.     Mr. Dundee responded to this Corrective Action with an Addendum alleging

retaliation and defamation and threatening legal action. A true and accurate copy of Mr.

Dundee’s 6/27/2017 Addendum to Corrective Action is attached to this Declaration as Exhibit 1-

Q.

       40.     I did not make any kind of medical diagnosis of Mr. Dundee.

       41.     There is no implicit or explicit connection between Mr. Dundee’s Tier 2 referral

and any medical diagnosis by me or any other University Hospitals employee.




                                           Page 9 of 11
   Case: 1:19-cv-01141-DAP Doc #: 43-2 Filed: 05/18/20 10 of 11. PageID #: 594




       42.     I did not have a diagnostic purpose in referring Mr. Dundee to EAP counseling.

Rather, my sole purpose in making the referral was to provide support to Mr. Dundee in an effort

to enable him to improve his conflictive work relationships and inappropriate conduct at work.

       43.     I believed and had documented that Mr. Dundee was engaging in inappropriate

and overly aggressive behavior at work. I did not, however, ascribe that behavior to any medical

condition or perceive Mr. Dundee to be disabled.

       44.     Mr. Dundee’s EAP referral related to an essential function of his position as third-

shift Pharmacist for Geauga Medical Center, Conneaut Medical Center and Geneva Medical

Center – i.e., his ability to conduct himself appropriately and work effectively with others. His

referral and counseling sessions were directly related to the manner in which he was performing

his job and interacting with his co-workers, many of whom relied on him for his expertise in the

field of pharmacy.

       45.     One of my biggest concerns and a considerable factor in my decision to refer Mr.

Dundee to mandatory EAP counseling was the fact that his co-workers had expressed reluctance

to talk to his due to his aggressive and rude behavior. Such reluctance could impair patient care

and potentially cause patient harm, since Mr. Dundee’s co-workers were afraid to seek his

assistance or counsel.

       46.     I did not perceive Mr. Dundee as having a mental disability, and no one ever

informed me that he was mentally disabled.

       47.     I do not regard Mr. Dundee as being mentally disabled or believe that he is unable

to perform his job because of a mental health condition.

       48.     For many years, Mr. Dundee’s behavior towards me has been threatening,

aggressive and combative. I have often been frightened to be in his presence, and I became




                                           Page 10 of 11
   Case: 1:19-cv-01141-DAP Doc #: 43-2 Filed: 05/18/20 11 of 11. PageID #: 595




terrified to be alone with him. Mr. Dundee has engaged in numerous angry outbursts, vicious

personal attacks and condescending diatribes.

       49.     In 2014, the Legal Department put in place a requirement that I always have a

witness with me when I had to interact with Mr. Dundee in person.

       50.     I stopped directly supervising Mr. Dundee in February 2018 after being promoted

to a new role at another hospital within the organization. Mr. Dundee’s threatening behavior

ended at that time, until this lawsuit was filed against me individually. Mr. Dundee is currently

supervised by Patricia Tumbush.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on May 15, 2020.



                                      Rachael Lerman, Pharm.D., BCPS




                                           Page 11 of 11
